Case 4:17-cv-00325-JED-FHM Document 86 Filed in USDC ND/OK on 05/01/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA

     (1)    MEGAN CAPEL, Administratrix
                                      )
            of the Estate of Terral Brooks
                                      )
            Ellis II, Deceased,       )
     (2)    TERRAL B. ELLIS, SR., and )
     (3)    SHELLY BLISS,             )
                                      )
            Plaintiffs,               )
                                      )
            v.                        )                  Case No.: CIV-17-325-JED-FHM
                                      )
     (1)    OTTAWA COUNTY BOARD OF )                     ATTORNEY LIEN CLAIMED
            COUNTY COMMISSIONERS,     )                  JURY TRIAL DEMANDED
     (2)    JEREMY FLOYD, SHERIFF OF  )
            OTTAWA COUNTY,            )
            in his Official Capacity, )
     (3)    TERRY DURBOROW,           )
     (4)    THERESA HORN L.P.N.,      )
     (5)    JENNIFER GRIMES,          )
     (6)    KENT WILLIAMS,            )
     (7)    BAPTIST HEALTHCARE OF     )
            OKLAHOMA, LLC d/b/a       )
            INTEGRIS MIAMI EMS;       )
     (8)    OFFICER JEFFREY HARDING, )
     (9)    OFFICER BRAY, and         )
     (10)   OFFICER CHARLES           )
            SHOEMAKER,                )
                                      )
            Defendants.               )


       PLAINTIFFS AND DEFENDANTS JENNIFER GRIMES, KENT WILLIAMS
              AND BAPTIST HEALTHCARE OF OKLAHOMA, LLC’S
          UNOPPOSED JOINT APPLICATION FOR WRIT OF ASSISTANCE

            COME NOW Plaintiffs Megan Capel, Administratrix of the Estate of Terral

     Brooks Ellis II, deceased, Terral B. Ellis, Sr., and Shelly Bliss, and Defendants Jennifer

     Grimes, Kent Williams and Baptist Healthcare of Oklahoma, LLC, d/b/a Integris Miami

     EMS, and hereby jointly request this Court enter an Order pursuant to 63 O.S. § 939 and/or

     949, authorizing and directing the Office of the Chief Medical Examiner, State of



                                                 1
Case 4:17-cv-00325-JED-FHM Document 86 Filed in USDC ND/OK on 05/01/19 Page 2 of 3




     Oklahoma, to release and permit inspection and copying of all documents in the Medical

     Examiner Case File, including but not limited to color copies of the death certificate, the

     entire ME file, an allocation of any tissue and blood samples, recuts of the microscopic

     slides, and photographs if applicable concerning the death of Terral Brooks Ellis, II, with

     date of birth 02/14/1989, collected following his death on 10/22/2015 in Miami, Oklahoma.

            Applicants represent to the Court that the autopsy and the Medical Examiner’s

     report have been completed and these documents and samples are necessary for discovery

     into this matter and without the requested order, remaining specimens may otherwise be

     discarded pursuant to the standard policies and procedures of the Office of the Medical

     Examiner.

            Applicants are authorized to report that no party this lawsuit objects to the relief

     requested herein.

            Counsel for the Chief Medical Examiner, Assistant Attorney General John M.

     Crittenden, Office of the Attorney General, has been contacted about this matter, and has

     no objection to the release of any possible samples, the ME file, etc. to counsel for all

     parties, provided there is a Court Order directing such release as required by 63 O.S. §§

     939 and/or 949.

            A proposed Order is being submitted contemporaneously herewith.

            WHEREFORE, Applicants hereby request that this Court enter its Order directing

     the Office of the Chief Medical Examiner to produce and permit inspection and copying of

     all documents in the Medical Examiner Case File, including but not limited to an allocation

     of any tissue and blood samples, recuts of the microscopic slides, and photographs if

     applicable concerning the death of Terral Brooks Ellis, II. Such materials should be




                                                 2
Case 4:17-cv-00325-JED-FHM Document 86 Filed in USDC ND/OK on 05/01/19 Page 3 of 3




     released to Applicants respective attorneys, contact information below, on or before

     fourteen (14) business days after receipt by the Office of Chief Medical Examiner of a

     certified copy of this Order.


                                                 Respectfully submitted,

                                                 /s/ Bryon D. Helm
                                                 Daniel E. Smolen, OBA#19943
                                                 Robert M. Blakemore, OBA #18656
                                                 Bryon D. Helm, OBA #33003
                                                 SMOLEN & ROYTMAN, PLLC
                                                 701 S. Cincinnati Ave.
                                                 Tulsa, Oklahoma 74119
                                                 P: (918) 585-2667
                                                 F: (918) 585-2669

                                                 Attorneys for Plaintiffs

                                                 -And-

                                                 /s/ John R. Paul (signed with permission)
                                                 John R. Paul, OBA #6971
                                                 PAUL & LACKEY, P.C.
                                                 Nine East Fourth Street, Suite 400
                                                 Tulsa, Oklahoma 74103-5118
                                                 Tele: (918) 584-2583
                                                 Fax: (918) 587-8521

                                                 Attorney for Defendants
                                                 Baptist Healthcare of Oklahoma, LLC,
                                                 Jennifer Grimes and Kent Williams


                                     CERTIFICATE OF SERVICE

            I hereby certify that on the 1st day of May 2019, I electronically transmitted the
     foregoing document to the Clerk of Court using the ECF System for filing and transmittal
     of a Notice of Electronic Filing to all ECF registrants who have appeared in this case.


                                                 /s/ Bryon D. Helm




                                                3
